DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Hamilton on September 9, 2021.

The application has been amended as follows: 
Please AMEND claims 41, 43, and 54 and CANCEL claim 42 as follows:

41. (Currently Amended) A method comprising:
receiving a plurality of shader threads at a graphics processor, the graphics processor including one or more processing units to process data and a field-programmable gate array (FPGA), wherein the graphics processor provides a graphics pipeline and the one or more processing units are configured to provide a first set of shader operations having a first set of processing characteristics;
dynamically configuring the FPGA as a shader stage in the graphics pipeline, wherein dynamically configuring the FPGA as [[a]] the shader stage in the graphics pipeline includes asynchronously triggering the FPGA via [[an]] access to a memory location associated with the 
scheduling one or more shader threads for processing at the one or more processing units or the FPGA based on processing characteristics targeted for each of the one or more shader threads.

42.	(Cancelled)

43.	(Currently Amended)	The method as in claim [[42]] 41, wherein the first set of processing characteristics include a first speed of operation and a first power consumption and a first shader thread is scheduled to be processed by the one or more processing units according to the first set of processing characteristics, and wherein the second set of processing characteristics include a second speed of operation and a second power consumption and a second shader thread is scheduled to be processed at the second set of shader operations according to the second set of processing characteristics.

Per claim 54, last line, please INSERT a period (.) punctuation after the terms “shader operation”

Allowable Subject Matter

Claims 20-23, 27, 40, 41, 43, 44, 46-50, and 52-54 allowed.

The following is an examiner’s statement of reasons for allowance:  The present invention relates to a system and method of performing graphics processing between a plurality of processors and a field-programmable gate array (FPGA) of a graphics processor.  The prior art of record discloses similar features of the claimed invention as outlined in the previous Office Actions.  However, the prior art of record fails to teach or suggest, singly or combined, the limitations of independent claims 20, 41, 48, and 54 as now amended, for the reasons noted in pages 9-11 of Applicant’s Remarks filed August 27, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/
Primary Examiner, Art Unit 2612